t c memo united_states tax_court allen c chamberlin and martha l chamberlin petitioners v commissioner of internal revenue respondent docket no filed date lorentz w hansen for petitioners john aletta for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined the following deficiencies additions to tax and penalties with respect to petitioners’ federal_income_tax additions to tax and penalties sec sec sec sec sec sec year deficiency a a a a a a b a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure - dollar_figure - big_number big_number big_number - big_number - big_number - big_number - big_number - - - big_number big_number big_number - - - big_number big_number big_number big_number - - - big_number big_number big_number big_number - - - big_number big_number big_number big_number - - - big_number big_number big_number big_number - - - big_number of the interest due upon these amounts the issues for decision are the amount of losses sustained by petitioners from their investments in loans made to and loan guaranties for several pharmaceutical corporations between and the years petitioners were entitled to recognize their losses whether the losses became part of the personal bankruptcy_estate of petitioners the amount of carryover losses used by the personal bankruptcy_estate of petitioners the character of any remaining losses and whether petitioners are liable for penalties and additions to tax for through other issues in the statutory notice or in the petition have been abandoned by petitioners because they failed to present any evidence or argument concerning them unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time of the filing of their petition petitioners resided in greenwich connecticut allen c chamberlin petitioner is a doctor of orthopedic medicine having graduated from the boston university school of medicine petitioners filed their joint form sec_1040 u s individual_income_tax_return for through on the following dates year filing_date the initial and form sec_1040 were blank and contained no financial information subsequently on date petitioners filed completed form sec_1040 for these years petitioners reported dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure of total_tax on their returns for and respectively petitioners prepared their returns with the help of a certified_public_accountant pharmacare inc pharmacare was a delaware corporation engaged in the business of manufacturing unit dose pharmaceutical products and packaging cosmetic products and lotions the main manufacturing_facility for pharmacare was located in largo florida largo facility during pharmacare was in serious financial difficulty and was looking for investors to provide working_capital for the company a group of investors led by stelios vavlitis vavlitis agreed to invest funds in pharmacare in exchange for a controlling_interest in the outstanding_stock of the corporation vavlitis planned to rebuild pharmacare under his management and to attract other investors to provide working_capital vavlitis created pharmaco trust which bought an 6-percent interest in the outstanding_stock of pharmacare and held the acquired stock for management and sales purposes vavlitis was made president chief_executive_officer and chairman of the board_of directors of pharmacare in vavlitis persuaded petitioner to purchase three units of pharmaco trust for dollar_figure in doing so vavlitis made material false representations and misstatements about his prior business experience his educational background pharmacare’s ownership of patents and the amount of competition that pharmacare faced in the marketplace in and vavlitis also persuaded petitioner to make substantial unsecured loans to pharmacare in order to keep the company running vavlitis failed to provide promissory notes for these loans despite repeated requests by petitioner on date creditors of pharmacare filed a chapter involuntary bankruptcy petition against the company in the u s bankruptcy court for the middle division of florida as an unsecured creditor of pharmacare petitioner did not receive any payment from the pharmacare bankruptcy to reimburse his investment or his loans on their form_1040 u s individual_income_tax_return for petitioners deducted a loss from their pharmacare investment and loans as a sec_165 theft_loss respondent audited the return and disallowed the loss on date petitioner organized the chamberlin corporation the chamberlin corp a delaware corporation licensed to do business in florida for the purpose of continuing the largo florida operation petitioner became an 80-percent shareholder in the chamberlin corp was elected chairman of the board_of directors and was hired as the chief_executive_officer petitioner did not receive a wage for the services he rendered in these positions the chamberlin corp purchased the inventory intangible_property personal_property and equipment of pharmacare from the trustee in bankruptcy for dollar_figure and then immediately transferred ownership to petitioner on date in a three-party agreement petitioner purchased the largo facility from the pharmacare trustee in bankruptcy by giving the chamberlin corp a dollar_figure promissory note and assuming dollar_figure of debt secured_by the property the chamberlin corp then paid dollar_figure of pharmacare debt on behalf of the trustee and dollar_figure of transfer expenses petitioner rented the largo facility back to the chamberlin corp from until on date petitioner obtained a personal loan from the freedom federal savings loan association freedom federal in the amount of dollar_figure this loan was secured_by a first mortgage on the principal_residence of petitioners in greenwich connecticut four hundred fifty thousand dollars of the loan proceeds was then reloaned by petitioner to the chamberlin corp and used to pay off debts of the chamberlin corp the chamberlin corp also obtained loans from the ingersoll-rand financial_corporation ingersoll-rand in the amount of dollar_figure personally guaranteed by petitioner and loans in the amounts of dollar_figure and dollar_figure secured_by second mortgages on the greenwich residence petitioner also personally guaranteed a loan of dollar_figure from ingersoll-rand that was made to his incorporated medical practice in petitioner purchased bel-mar laboratories bel- mar a company whose principal purpose was the manufacture of parenteral products parenteral describes liquid medication injected by syringe or needle directly into the bloodstream of a patient petitioner became the sole shareholder and chairman of the board_of directors of bel-mar and he immediately changed the name to chamberlin parenteral inc chamberlin parenteral in the chamberlin corp was unable to pay its debts and on date creditors filed an involuntary chapter bankruptcy petition against the company petitioner continued to search for outside investments to save the company and the company continued to operate at least through date the assets of the chamberlin corp including the largo facility that had been surrendered to the corporation by petitioner were sold to pay debts of the company in date on date petitioners filed a personal chapter petition in bankruptcy petitioners did not make a sec_1398 election to terminate their taxable_year on commencement of the bankruptcy on the date of filing debts of petitioners totaled dollar_figure while their assets totaled dollar_figure on date the personal_residence of petitioners was sold for dollar_figure to satisfy creditor claims this residence had been purchased by petitioners for dollar_figure from the sale proceeds the debt that was owed to freedom federal in the amount of dollar_figure plus dollar_figure in past due interest was paid in full ingersoll-rand received dollar_figure in partial satisfaction of its claims the bankruptcy_estate failed to file an estate_tax_return for after filing their personal petition in bankruptcy petitioners moved to california all of their personal assets which became the property of the bankruptcy_estate were placed in storage among these items were important business documents and tax records petitioners were unable to retrieve these documents because the bankruptcy_estate failed to make the proper storage payments opinion petitioners bear the burden of proving that the determinations in the notice_of_deficiency are erroneous and that they are entitled to any deductions claimed on their returns see rule a 503_us_79 290_us_111 a recurring problem for petitioners at trial was a failure to provide adequate supporting documentation and receipts to corroborate petitioner’s testimony the unavailability of corroborating documents does not excuse a taxpayer’s failure to carry the burden_of_proof see 71_tc_1120 petitioners claim that they were the victims of theft at the hands of vavlitis and therefore should be entitled to deduct their losses arising from their loans to and investment in pharmacare as a sec_165 theft_loss petitioner also claims that he engaged in the trade_or_business of promoting pharmaceutical companies from to and therefore that he is entitled to deduct any losses arising from loans to or investment in pharmacare the chamberlin corp and chamberlin parenteral as sec_162 business_expenses or sec_166 business bad_debts in coming to a decision on the issues in this case it is necessary to calculate the amount of losses_incurred by petitioners in years predating the tax years in issue we do not have jurisdiction over years prior to see sec_6214 however the court may consider events that occurred in prior years when such consideration is necessary to determine the tax_liability for the years in issue see 61_tc_436 affd without published opinion 510_f2d_970 3d cir in the capacity of a creditor a taxpayer realizes a loss from a loan made to a corporation that becomes worthless and uncollectible the amount of loss from a worthless loan is the adjusted_basis of the promissory note representing the debt see sec_166 the adjusted_basis of a note equals the face_amount of the debt minus any principal paid back by the debtor_corporation see sec_1_166-1 sec_1_1011-1 income_tax regs where a taxpayer borrows money from a third party and contributes or reloans the proceeds to a corporation the taxpayer includes the proceeds transferred to the corporation in the basis of his stock in the corporation or in the promissory note representing the debt the increase in basis occurs regardless of whether the taxpayer repays the third-party loan see 62_tc_878 amount of losses petitioners claim to have suffered a loss in the amount of dollar_figure from petitioner’s dealings with pharmacare respondent concedes that a loss was incurred by petitioners in the amount of dollar_figure but contests the occurrence of the following transfers which petitioners claim were loans made to pharmacare loans date amount wire transfer checks third-party loan proceeds miscellaneous loans total -- -- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- big_number big_number dollar_figure petitioners have provided five canceled checks endorsed to pharmacare totaling dollar_figure petitioners have also provided evidence of third-party loans made to petitioner and vavlitis jointly in the amounts of dollar_figure dollar_figure and dollar_figure petitioners have shown that the proceeds from these loans were contributed or reloaned to pharmacare by petitioner and that the loans were repaid with property of petitioner with respect to the remaining contested transactions petitioners rely on a proof_of_claim filed in the pharmacare bankruptcy and dated date under the circumstances we conclude that petitioners’ minimal documents and testimony are sufficient to substantiate the amount of loss with respect to pharmacare petitioners also claim that they are entitled to recognize losses from petitioner’s contributions to the chamberlin corp and chamberlin parenteral to substantiate their losses petitioners have provided only a statement of net_worth prepared in that showed that petitioners’ net_worth was dollar_figure they argue that their net_worth fell to zero in as a result of the chamberlin corp failure and therefore they should be entitled to a loss of dollar_figure such a statement uncorroborated by receipts expenses or other documentation that reflects how assets were lost or disposed of is insufficient for determining the amount of losses sustained by petitioners see 60_tc_728 thus where petitioners have failed to provide any documentation to substantiate their loss they have failed to carry their burden of proving entitlement to deductions petitioners have provided documentation relating to a loan that was made from a third party to petitioner personally and loans that were made to the chamberlin corp which were secured and satisfied by personal_property of petitioner first petitioners argue that they are entitled to recognize dollar_figure of loss stemming from a personal loan from freedom federal petitioner claims that he contributed or reloaned the entire amount of proceeds to the chamberlin corp and chamberlin parenteral respondent argues that only dollar_figure of the principal was reloaned to these corporations second petitioners argue that they are entitled to losses stemming from funds that petitioner contributed to the chamberlin corp which were used for operating capital and the initial purchase of the pharmacare assets in of the principal_amount of the freedom federal loan dollar_figure was reloaned to the chamberlin corp and used to repay a portion of a debt owed by the chamberlin corp to e f hutton credit corporation petitioner testified at trial that the remaining dollar_figure of the freedom federal loan was used to purchase bel-mar which later became chamberlin parenteral and to provide working_capital or to pay debts of the chamberlin corp petitioner also testified that he contributed all of the funds used by the chamberlin corp to buy the assets of pharmacare from the trustee in bankruptcy in petitioner has failed to provide sufficient evidence showing that the dollar_figure of remaining principal was reloaned or contributed to either corporation or to show how much funding if any he provided to the chamberlin corp for the asset purchases or startup costs there is no contemporaneous corroboration of his generalized testimony therefore petitioners’ allowable losses from their contributions or reloans of the freedom federal loan proceeds to the chamberlin corp or chamberlin parenteral are no more than dollar_figure the next argument of petitioners which respondent does not contest is that petitioners’ bankruptcy_estate is entitled to a loss of dollar_figure for its partial repayment of loans made by ingersoll-rand to the chamberlin corp the loans which totaled dollar_figure were repaid to the extent of dollar_figure by the bankruptcy_estate of petitioners a guarantor such as petitioner who pays part of a loan for a corporation in bankruptcy is deemed to have made a loan to the corporation for the amount_paid to the creditor the loan deemed made to the corporation is deductible as a worthless_debt see sec_1 income_tax regs timing of losses of petitioners petitioners argue that their dollar_figure loss arising from pharmacare should be recognizable in the year that the assets of the chamberlin corp were sold in bankruptcy this argument hinges upon a finding that the chamberlin corp and pharmacare should be regarded as the same entity however pharmacare terminated and ceased to exist after the closing of its chapter bankruptcy_estate the chamberlin corp was a wholly separate organization that operated free and clear of pharmacare’s former debt and any claims that petitioner had against pharmacare were resolved with that corporation’s bankruptcy discharge the latest date when the loss would have been realized was the year petitioner filed his claim against the bankruptcy_estate of pharmacare at that point he had no realistic possibility of recovery see 38_bta_1270 affd 112_f2d_320 7th cir mack v commissioner tcmemo_1995_482 sec_1_165-1 income_tax regs therefore the loss could only be used by petitioners as a sec_172 net_operating_loss nol_carryover or capital_loss_carryover during the years in issue depending on the character of the loss the dollar_figure loss arising from the freedom federal loan proceeds was realized by petitioner in a bad_debt deduction is realized in the year it becomes worthless see sec_1_166-1 income_tax regs the question of when a bad_debt becomes worthless is a factual question based on all of the surrounding circumstances although bankruptcy is a strong indicator of when a debt becomes worthless it is not an absolute rule that a loss becomes recognizable upon the filing of a petition in bankruptcy see sec_1_166-2 income_tax regs creditors of the chamberlin corp filed an involuntary petition in bankruptcy against the company on date however the chamberlin corp continued to operate and sought outside investment in a quest to avoid involuntary bankruptcy until at least date until the company accepted its involuntary bankruptcy fate in there was a reasonable possibility that the company could be saved and that petitioner could recover some or all of his dollar_figure loan to the chamberlin corp see morton v commissioner supra pincite personal bankruptcy having decided the amount and timing of losses sustained by petitioners and the amount of losses sustained by their bankruptcy_estate the next issue for decision is the effect that petitioners’ personal chapter bankruptcy had on these losses upon the filing of a voluntary chapter petition in bankruptcy certain tax_attributes listed in sec_1398 become property of the bankruptcy_estate and are no longer tax_attributes of the taxpayer sec_1398 reads as follows sec_1398 estate succeeds to tax_attributes of debtor --the estate shall succeed to and take into account the following items determined as of the first day of the debtor’s taxable_year in which the case commences of the debtor-- net_operating_loss carryovers --the net_operating_loss carryovers determined under sec_172 charitable_contributions carryovers --the carryover of excess charitable_contributions determined under sec_170 recovery_of tax benefits items --any amount to which sec_111 relating to recovery_of tax_benefit items applies credit carryovers etc --the carryovers of any credit and all other items which but for the commencement of the case would be required to be taken into account by the debtor with respect to any credit capital_loss carryovers --the capital_loss_carryover determined under sec_1212 basis holding_period and character of assets --in the case of any assets acquired other than by sale_or_exchange by the estate from the debtor the basis holding_period and character it had in the hands of the debtor method_of_accounting --the method_of_accounting used by the debtor other attributes --other tax_attributes of the debtor to the extent provided in regulations prescribed by the secretary as necessary or appropriate to carry out the purposes of this section the bankruptcy_estate uses any_tax attribute received from the taxpayer plus its own attributes to reduce its taxable_income see sec_1398 certain tax_attributes not used by the bankruptcy_estate are returned to the taxpayer upon termination of the estate see sec_1398 from until petitioners could not use any of their dollar_figure carryover loss from pharmacare to reduce taxable_income under sec_1398 the bankruptcy_estate received the carryover loss from petitioners upon the filing of the bankruptcy petition the bankruptcy_estate of petitioners is also entitled to any loss arising from the payment of dollar_figure of interest the amount of interest_paid by the estate that was proportional to the dollar_figure loan made to the chamberlin corp from the freedom federal loan proceeds combined with the dollar_figure worthless_debt from the ingersoll-rand loan payment the bankruptcy_estate of petitioners had a combined loss of dollar_figure available to reduce its taxable_income beginning in the year the estate came into being the entire amount of loss is carried to the earliest taxable years to which such loss may be carried see lone manor farms inc v commissioner t c pincite the portion of such losses that is carried to other taxable years is the excess if any of the amount of loss over the sum of the taxable_income for each of the prior taxable years to which such loss may be carried see id therefore when a taxpayer claims carryover losses for the year in issue it is necessary to determine whether the carryover losses claimed as a deduction for that year are still available or were absorbed as allowable deductions in prior taxable years see id a carryover loss deduction for a prior year which would have been allowed if claimed must be considered as actually having been allowed when determining the availability of a loss carryover to a subsequent year see id the bankruptcy_estate of petitioners did not file a tax_return for and therefore did not use any allowable losses to offset taxable_income in that year during the later taxable years of the bankruptcy_estate to the bankruptcy_estate filed tax returns but could not use any of the carryover losses to reduce its income petitioners have failed to produce the evidence necessary to calculate the taxable_income of the bankruptcy_estate for thus making it impossible to determine how much of the loss belonging to the bankruptcy_estate was absorbed because we cannot determine whether any or all of the loss was absorbed by the bankruptcy_estate we conclude that petitioners have failed to prove that any amount thereof may be carried forward to the years in issue however even if we were to assume that the bankruptcy_estate had no more income in than what the record before us reflects the taxable_income of the bankruptcy_estate in would be more than enough to absorb completely dollar_figure of deductible loss the bankruptcy trustee sold the personal_residence of petitioners on date the amount_realized from the sale was equal to the dollar_figure purchase_price and the adjusted_basis was equal to the dollar_figure cost_basis although petitioner testified that he made several improvements to the property during his years of ownership that would adjust the basis upward he presented no supporting receipts or documentation thus the gain that was realized by the bankruptcy_estate was equal to dollar_figure see sec_1001 petitioners argue that the estate should be allowed to use the dollar_figure one-time exclusion_of_gain under sec_121 however we need not address the issue of whether the one-time exclusion is available for use by a bankruptcy_estate because an election was not made by the estate under sec_121 an election to use the one-time exclusion must be made prior to the expiration of the period for making a claim_for_refund of federal_income_tax for the taxable_year in which the sale_or_exchange occurred see sec_1_121-4 income_tax regs any attempt by petitioners to make the election currently for the bankruptcy_estate would be untimely the dollar_figure of income from the sale of the personal_residence in completely absorbs the dollar_figure loss belonging to the bankruptcy_estate thus petitioners would have no carryover losses surviving the estate upon its termination to reduce petitioners’ income during the years in issue having concluded that none of the losses belonging to the bankruptcy_estate survived it is not necessary for us to determine their character sec_1398 however prevents certain attributes from passing from a taxpayer to the bankruptcy_estate the dollar_figure loss of funds borrowed from freedom federal and reloaned to the chamberlin corp recognizable by petitioners in was a bad_debt under sec_166 at the time of the filing of the personal chapter petition in bankruptcy a sec_166 deduction is not specifically mentioned in sec_1398 as being an attribute that becomes part of the estate because petitioners did not make a sec_1398 election to split into taxable years the sec_166 deduction did not become part of an nol upon the filing of the petition in bankruptcy sec_1398 thus preserves the sec_166 deduction for the debtor the dollar_figure loss was recognizable by petitioners on their tax_return and any unused portion became a carryover nol or capital_loss belonging to petitioners and is available for use by petitioners as an offset of taxable_income in later years character of the dollar_figure loss whether the dollar_figure loss was a business_bad_debt under sec_166 or a nonbusiness_bad_debt under sec_166 depends on whether petitioner was engaged in a trade_or_business with respect to his endeavors with the chamberlin corp see 105_tc_126 a nonbusiness_bad_debt is deductible as a short-term_capital_loss while a business debt is deductible as an ordinary_loss see sec_166 petitioners contend that from until petitioner was engaged in the trade_or_business of promoting business ventures in the health care industry respondent argues that petitioner’s dominant motive for acquiring and guaranteeing loans for the chamberlin corp was for investment purposes and that the activities of petitioner with regard to his promotion of business ventures do not rise to the level of a trade_or_business in order to be engaged in carrying_on_a_trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit see 480_us_23 activities that are sporadic do not qualify as a trade_or_business see 91_tc_660 the management of one’s own investments is not considered a trade_or_business no matter how extensive or substantial the investment activities might be see 89_tc_445 resolution of this issue requires an examination of the facts of each case see commissioner v groetzinger supra pincite in 373_us_193 the supreme court determined whether loans made by a shareholder to a corporation in which he held a substantial interest were deductible as business bad_debts in holding that the debts were not incurred_in_a_trade_or_business of the taxpayer the supreme court stated devoting one’s time and energies to the affairs of a corporation is not of itself and without more a trade_or_business of the person so engaged though such activities may produce income profit or gain in the form of dividends or enhancement in the value of an investment this return is distinctive to the process of investing and is generated by the successful operation of the corporation’s business as distinguished from the trade_or_business of the taxpayer himself when the only return is that of an investor the taxpayer has not satisfied his burden of demonstrating that he is engaged in a trade_or_business since investing is not a trade_or_business and the return to the taxpayer though substantially the product of his services legally arises not from his own trade_or_business but from that of the corporation even if the taxpayer demonstrates an independent trade_or_business of his own care must be taken to distinguish bad_debt losses arising from his own business and those actually arising from activities peculiar to an investor concerned with and participating in the conduct of the corporate business if full-time service to one corporation does not alone amount to a trade_or_business which it does not it is difficult to understand how the same service to many corporations would suffice to be sure the presence of more than one corporation might lend support to a finding that the taxpayer was engaged in a regular course of promoting corporations for a fee or commission or for a profit on their sale but in such cases there is compensation other than the normal investor’s return income received directly for his own services rather than indirectly through the corporate enterprise id pincite this court has interpreted this language to mean that in order for a taxpayer to be engaged in a trade_or_business of promoting business ventures he must undertake such activity for compensation other than a normal investor’s return such compensation must be in the form of a fee or commission or from the sale of the corporation for a profit in the ordinary course of business see 73_tc_1081 supplemented by tcmemo_1981_229 buying and selling businesses for profit can constitute a trade_or_business if the taxpayer shows that the entities were organized or acquired with the intent to make a quick and profitable sale after each business has become established rather than with a view toward long-range investment gains see id in farrar v commissioner tcmemo_1988_385 this court found that a taxpayer was engaged in the trade_or_business of promoting business ventures the taxpayer in farrar bought and sold over businesses acquiring each one with the intent to bring in his own management staff rebuild the company and then sell it once the business became viable of the three businesses involved for which the taxpayer was claiming losses the taxpayer had a plan aimed at earning a profit through the sale of the business in fleischaker v commissioner tcmemo_1999_427 this court found that a taxpayer was not engaged in the trade_or_business of promoting business ventures in fleischaker the taxpayer guaranteed several loans made to an adult assisted- living center so that the corporation could build its facilities and cover operating_expenses the taxpayer based his investments on his belief that the demand for adult assisted-living centers would steadily increase due to the growing population of american senior citizens the taxpayer intended to acquire interests in multiple adult assisted-living centers throughout the country and profit from his long-term stock ownership petitioner has failed to show that he acquired his business ventures with an intent to sell them in the near future for profit instead petitioner testified that he intended to build the chamberlin corp into a much larger corporation and to hold the corporation for an extended amount of time petitioner testified that his motive for engaging in the chamberlin corp venture was his belief that the demand for generic pharmaceuticals would steadily increase throughout the 1980's and that anyone positioned in the generic pharmaceutical market would stand to make a large sum of money petitioner was not paid compensation_for his services to the corporation his activities are more analogous to those of an investor attempting to reap profits through dividends and the increase in value of his investment than to that of a promoter who buys and sells companies as if they were inventory we conclude that petitioner was not in the trade_or_business of promoting business ventures in the health care industry thus petitioners may not deduct as a business_bad_debt the dollar_figure loss we have considered all other arguments of petitioners and they are addressed by the consideration of lack of remaining carryover losses belonging to the bankruptcy_estate or otherwise lack merit additions to tax and penalties respondent determined additions to tax for failure_to_file tax returns under sec_6651 and additions to tax for failure to make timely payment of taxes under sec_6651 respondent also determined additions to tax for negligence under sec_6653 additions to tax for negligence under sec_6653 and b and accuracy-related_penalties for negligence or substantial understatements under sec_6662 additions to tax for failure_to_file timely a tax_return and pay tax_liability sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent sec_6651 provides for an addition_to_tax of percent per month up to percent for failure to pay the amount shown or required to be shown on a return a taxpayer may fail to file and pay a tax and thus be subject_to both sec_6651 and see sec_6651 if that occurs the amount of the addition_to_tax under sec_6651 is reduced by the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs and the combined amounts under paragraphs and cannot exceed percent per month see sec_6651 to escape the additions to tax for filing late returns petitioners have the burden of proving that the failure_to_file did not result from willful neglect and that the failure was due to reasonable_cause see 469_us_241 reasonable_cause requires taxpayers to demonstrate that they exercised ordinary business care and prudence but nevertheless were unable to file the return within the prescribed time sec_301_6651-1 proced admin regs petitioners argue that they used ordinary business care and prudence because they were acting at all times upon the advice of a certified_public_accountant who prepared their returns petitioners also claim that due to their financial crisis at the time any failure on their part to file returns or pay tax_liability was unavoidable and excusable from to petitioners have shown a pattern of willful neglect in failing to file their federal_income_tax returns in a timely manner although petitioners employed a paid tax preparer to prepare their returns petitioners did not offer any evidence to show that the paid preparer was the cause of petitioners’ failing to file and pay the tax shown on their returns on time also petitioner is a well-educated individual who knew or should have known that a tax_return was due in a timely fashion during all of the years in issue see united_states v boyle supra pincite petitioners maintain that they lost some of their financial records when they placed them in storage in although the loss of records was an involuntary action it does not relieve petitioners of their duty to file a timely return see 33_tc_226 therefore we sustain the determinations of respondent with respect to the sec_6651 and additions to tax negligence additions to tax and penalties respondent determined negligence additions to tax or penalties for all of the years in issue for sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment is attributable to negligence for and sec_6653 and b replaced former sec_6653 but is similar in form sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment is attributable to negligence sec_6653 imposes an addition_to_tax equal to percent of the interest payable on the portion of the underpayment attributable to negligence for congress replaced former sec_6653 and b with sec_6653 sec_6653 was similar to former sec_6653 sec_6653 imposes an addition_to_tax equal to percent of the portion of the underpayment attributable to negligence sec_6653 however has no counterpart for for and sec_6662 replaced former sec_6653 sec_6662 and b imposes a penalty equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations for purposes of all of these provisions negligence is defined as a lack of due care or failure to do what a reasonable or ordinarily prudent person would do under similar circumstances see 85_tc_934 for the years in issue petitioners must show that they acted reasonably and prudently and exercised due care in reporting their taxes see id petitioners assert that their actions were not negligent and therefore they are not liable for additions to tax or penalties they argue that they relied on the advice of a certified_public_accountant in calculating their tax_liability during all years taxpayers may satisfy their burden_of_proof as to negligence by showing that they reasonably relied on the advice of a competent professional adviser see united_states v boyle supra pincite 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_869 reliance on professional advice standing alone is not an absolute defense but rather is a factor to be considered although any reliance by petitioners on the advice of their paid preparer was unreasonable with respect to the failure_to_file a timely return it was reasonable to rely on the advice of the paid preparer regarding the amount of tax_liability to report during the years in issue the facts of this case created genuine issues as to whether petitioners are entitled to use nol carryovers on their returns for through due to the complexity of the bankruptcy issues involved it was reasonable for petitioners to rely upon the incorrect advice of their paid preparer who told them that they could deduct nol’s for their investments in and loans made to pharmacare the chamberlin corp or chamberlin parenteral therefore petitioners are not liable for negligence penalties from through substantial_understatement taxpayers are liable for penalties for substantial_understatement of tax_liability pursuant to sec_6662 if the understatement exceeds the greater of percent of the correct_tax or dollar_figure see sec_6662 and b the term understatement is defined as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax_shown_on_the_return for the taxable_year sec_6662 an exception exists where the taxpayer has relied on invalid advice of a paid tax preparer if under all circumstances such reliance was reasonable and the taxpayer acted in good_faith see sec_1_6662-4 income_tax regs for the reasons previously discussed under the negligence analysis above we conclude that petitioners’ reliance on the tax_liability calculated by their paid tax preparer was reasonable therefore penalties for substantial_understatement shall not apply to reflect the foregoing decision will be entered under rule
